Citation Nr: 0313165	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-08 467	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the veteran is eligible for nonservice-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active duty from August 1982 to August 1985, 
with subsequent service with the Army Reserves.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The RO denied entitlement to nonservice-connected 
pension benefits.  The veteran submitted a timely notice of 
disagreement in December 1995, but the RO did not issue a 
statement of the case.  In a July 1998 decision, the Board 
confirmed the denial of several service connection claims but 
failed to address the issue of pension benefits.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2000 order, the Court affirmed 
the decision of the Board as to matters considered by it.  As 
to the issue of entitlement to nonservice-connected pension 
benefits, the Court remanded the case for issuance of a 
statement of the case.  In July 2001, the Board remanded the 
case to the RO for compliance with the Court's order, and the 
RO issued the statement of the case in June 2002.  

In response to the statement of the case, the veteran 
submitted two VA Forms 9, Appeal to Board of Veterans' 
Appeals, both dated June 13, 2002.  On one form he indicated 
that he did not want a Board hearing, but on the other he 
indicated that he wanted a Board hearing at a local VA 
office.  In a December 2002 letter, the Board requested that 
the veteran clarify his wishes concerning a Board hearing and 
advised him that if he did not respond within 30 days, the 
Board would assume that he wanted a hearing before a member 
of the Board at the RO.  As the veteran did not responded to 
the Board's December 2002 letter, the Board will remand to 
the case to the RO so that a Travel Board hearing may be 
scheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran for a 
Travel Board hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

